


110 HR 6345 IH: Patient-Controlled Health IT

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6345
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a demonstration program to provide financial
		  incentives to encourage the adoption and use of interactive personal health
		  records and to encourage health information exchange networks to link clinical
		  data to such personal health records.
	
	
		1.Short titleThis Act may be cited as the
			 Patient-Controlled Health IT
			 Act.
		2.Personal health
			 record (PHR) incentive demonstration program
			(a)EstablishmentNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a demonstration program (in this
			 section referred to as the demonstration program) in not more
			 than 5 States to provide financial incentives during a 5-year period for the
			 use of qualifying personal health records by qualifying patients and qualifying
			 providers to—
				(1)provide patients
			 (or their authorized representatives) access to and control over their personal
			 health data so as to become healthier and more informed and engaged health care
			 consumers;
				(2)make available to
			 such qualifying providers an accurate minimum data set of patient information
			 (as described in subsection (e)(1)(B)) at all points of care;
				(3)protect patient
			 security and privacy, with respect to their health care information;
				(4)improve patients’
			 adherence to evidence-based health care guidelines, medication guidelines,
			 preventive care, and screening protocols, thereby improving health outcomes and
			 lowering health care costs;
				(5)provide patients
			 with more accurate, timely, and appropriate information related to their health
			 care benefits and related administrative information;
				(6)improve the
			 quality and efficiency of communication between health care providers and
			 patients;
				(7)create a direct
			 communications channel to patients in the event of emergencies;
				(8)provide access with
			 appropriate privacy safeguards to de-identified health care information to
			 evaluate and advance public health and health research goals; and
				(9)incentivize health
			 information exchange networks to plan for and implement methods to provide
			 patient access to clinical data through use of personal health records.
				(b)Incentive
			 Payments
				(1)In
			 generalUnder the demonstration program, subject to paragraph
			 (2), each qualifying provider (as defined in subsection (c)) that furnishes
			 services to a qualifying patient (as defined in subsection (d)) and each health
			 information exchange network (as defined in subsection (g)) shall receive an
			 incentive payment, in accordance with this subsection, from the PHR Incentive
			 Fund established under subsection (i).
				(2)One payment for
			 providers in same group practiceIn the case of a qualifying
			 patient who receives services during a fiscal year from more than one qualified
			 provider in the same group practice, as defined by the Secretary, only one
			 incentive payment under paragraph (1) for such fiscal year shall be made to
			 such providers with respect to such patient.
				(3)Amount of
			 incentive payment
					(A)In
			 generalExcept as otherwise provided, the amount of the incentive
			 payment under the demonstration program for a fiscal year—
						(i)paid to a
			 qualifying provider shall be—
							(I)at least $3 for
			 each qualifying patient not described in subclause (II); and
							(II)at least $5 for
			 each qualifying patient with a covered chronic health condition described in
			 subparagraph (C); and
							(ii)paid to the
			 health information exchange network shall be at least $3 for each qualifying
			 patient for whom such network facilitates under subsection (g)(2) access to and
			 retrieval of clinical data into a qualifying personal health record.
						(B)Authority to
			 increase amount of incentive paymentsThe Secretary may increase
			 the amount of incentive payments described in clause (i)(I), (i)(II) (including
			 for the case of qualifying patients with more than one covered chronic health
			 conditions described in subparagraph (C)), or (ii) of subparagraph (A) under
			 the demonstration program for a fiscal year so long as such increase will not
			 result in—
						(i)the total amount
			 of such incentive payments under this paragraph (and the costs of other
			 permissible uses described in subsection (i)(1) of funds in the PHR Incentive
			 Fund under subsection (i)) for such fiscal year, exceeding
						(ii)the total amount
			 of funds in such PHR Incentive Fund for such fiscal year.
						(C)Covered chronic
			 health condition describedFor purposes of subparagraph (A), a
			 covered chronic health condition is any of the following:
						(i)Major mental
			 disorder.
						(ii)Diabetes.
						(iii)Heart
			 disease.
						(iv)Asthma.
						(v)Hypertension.
						(vi)Cancer.
						The
			 Secretary, in consultation with the United States Preventive Services Task
			 Force convened by the Public Health Service, may add to or otherwise modify the
			 list of covered chronic health conditions specified under this
			 subparagraph.(D)Authority to
			 increase amount of incentive payments or vary incentives according to practice
			 size and geographic locationSubject to subparagraph (B), the Secretary
			 may increase the amount of incentive payments described in clause (i)(I) or
			 (i)(II) of subparagraph (A) under the demonstration program (or provide
			 additional or different incentives) for a fiscal year for qualifying providers
			 specified by the Secretary as providers with small practices and qualifying
			 providers located in rural areas.
					(4)Publication of
			 names of qualifying providers and patient and provider education about health
			 information exchangeIn order to assist patients in identifying
			 health care providers that use qualifying personal health records, and to
			 assist patients and health care providers in understanding personal health
			 records and health information exchange networks, under the demonstration
			 program the Secretary shall—
					(A)provide for
			 outreach activities, through the use of local methods and Internet websites of
			 the Secretary’s choosing, to provide patients residing in a State participating
			 in the demonstration program with a list of qualifying providers who
			 participate in the program;
					(B)in consultation
			 with appropriate organizations that represent health care consumers, as well as
			 organizations that represent health information exchange organizations, provide
			 for activities to educate patients residing in a State participating in the
			 demonstration program about the health and convenience benefits of qualifying
			 personal health records and the benefits of electronic health information
			 exchange networks;
					(C)provide for activities to educate
			 qualifying providers about the patient, provider, and overall health care
			 benefits of using qualifying personal health records and participating in
			 electronic health information exchange networks;
					(D)in consultation
			 with patient organizations, nongovernmental organizations, and other agencies
			 specified by the Secretary, provide for activities that inform patients of the
			 benefits and risks associated with their use of health information technology
			 and health information exchanges, including the affect that such technology and
			 exchanges may have on the quality of care provided; and
					(E)develop an
			 interactive outreach and education plan for patients and health care providers
			 to communicate the benefits and risks of health information technology and
			 health information exchanges, how to evaluate and use health information tools
			 and services, and how patients could use such technology and exchanges to
			 participate more completely in their health care.
					(c)Qualifying
			 provider definedFor purposes of this section, the term
			 qualifying provider means a licensed physician (or other
			 licensed health care provider designated by the Secretary) that meets the
			 following requirements, with respect to a qualifying patient of that provider
			 and the qualifying personal health record of that patient:
				(1)The physician (or
			 provider), or authorized representative, updates the diagnosis and medication
			 list (including all current medications and new medications prescribed) in the
			 QPHR after each patient encounter, if appropriate and as authorized by the
			 patient, either by direct entry or through a data sharing arrangement using an
			 appropriate electronic means, such as an electronic medical record,
			 e-prescribing, or health information exchange network.
				(2)To the extent authorized by the patient,
			 the physician (or provider), or authorized representative ensures that the name
			 of the physician (or provider) is included in the QPHR of the patient on a list
			 of health care providers who furnish services to the patient.
				(3)The physician (or provider), or authorized
			 representative complies with any security and privacy standards, policies, and
			 practices described under paragraphs (1), (2), and (3) of subsection
			 (h).
				(4)The physician (or
			 provider), or authorized representative meets other requirements as the
			 Secretary may establish.
				(d)Qualifying
			 patient definedFor purposes of this section, the term
			 qualifying patient means an individual—
				(1)for whom a
			 qualifying personal health record has been established and is in operation
			 under the demonstration program; and
				(2)who is a Medicare
			 beneficiary or is covered under a health benefits or other plan the sponsor of
			 which is participating as a Fund partner under subsection (i).
				(e)Qualifying
			 personal health record definedFor purposes of this section, the
			 terms qualifying personal health record and QPHR
			 mean a record of health care information, with respect to a patient, that meets
			 the following requirements:
				(1)Content
					(A)In
			 generalThe record—
						(i)shall contain at
			 least the minimum data set of patient information described in subparagraph
			 (B)(i); and
						(ii)may
			 consist of such additional personal health information, such as family health
			 history, symptoms, use of over-the-counter medication, diet, exercise, and
			 other relevant health information and activities, as the patient may provide in
			 accordance with paragraph (2)(A)(ii).
						(B)Minimum data set
			 of patient informationA
			 minimum data set of patient information described in this paragraph, with
			 respect to a qualifying patient and a qualifying provider authorized by the
			 patient to access the QPHR of the patient, is a data set that is consistent
			 with the following:
						(i)The data set
			 includes—
							(I)laboratory results
			 in such a format as to enable the patient and qualifying provider to retrieve,
			 store, graph, and share the results as authorized by the patient;
							(II)a list of health
			 conditions and allergies as contained in records of health providers involved
			 in the care of the patient (in such a format as to enable the patient and
			 qualifying provider to retrieve and store lists of current and previous health
			 conditions and allergies of the patient);
							(III)diagnosis codes,
			 with respect to treatment for such a condition or allergy, in such a format as
			 to enable the patient and qualifying provider to retrieve and store a list of
			 such codes; and
							(IV)an updated list
			 of health providers involved in the care of the patient to enable the patient
			 and qualifying provider to communicate information about the patient to any
			 provider on the list, as authorized by the patient, for care
			 coordination.
							(ii)The data set
			 provides for the ability to access the results, conditions, allergies,
			 diagnosis codes, and list described in clause (i) in layperson terms.
						(iii)The data set is
			 portable and enables the patient to move the data between personal health
			 records of the patient.
						(2)Access to the
			 record
					(A)Access rights of
			 patient
						(i)In
			 generalAccess to the record (and each portion of the record)
			 shall be controlled solely by the patient (or the patient’s authorized
			 representative), with the patient (or the patient’s authorized representative)
			 able to access the record through the Internet, print the record, copy the
			 record to electronic media, and provide online access to authorized third
			 parties, including health care providers, to all individually identifiable
			 health information held in the record at any time, in accordance with this
			 paragraph.
						(ii)Addition of
			 personal informationThe
			 patient may add personal health information to the record, except that such
			 patient shall not alter information that is entered into the record by any
			 qualifying provider. Such patient shall have the right to propose an amendment
			 to information that is entered by a qualifying provider pursuant to standards
			 prescribed by the Secretary for purposes of amending such information.
						(iii)Identification
			 of information entered by participantAny additions or amendments made by the
			 patient to the record shall be identified and disclosed within such record as
			 being made by such patient.
						(B)Access by
			 authorized individuals other than patient
						(i)Authorized access
			 onlyExcept as provided under
			 subparagraphs (C) and (D), access to the record (or any portion of the record)
			 by an individual other than the patient (or the patient’s authorized
			 representative)—
							(I)may be made only
			 if the individual is a health care provider who is authorized by the patient to
			 access the record;
							(II)may be made only
			 to the minimum data set of the patient (as described in paragraph (1)(B)) and
			 to such other portions of the QPHR as specified by the patient; and
							(III)may be limited
			 by the patient for purposes of entering information into such record,
			 retrieving information from such record, or both.
							(ii)Identification
			 of entity that enters informationAny information that is added
			 by a qualifying provider to the record shall be identified and disclosed within
			 such record as being made by such provider. The record shall enable the patient
			 to identify each individual that has been authorized by the patient to access
			 the record, the portions of the record accessed, and the date of such
			 access.
						(iii)Notification
			 of limited access to recordIn the case that the patient (or the
			 patient’s authorized representative) authorizes access by a health care
			 provider to only a portion of the record and that portion does not include the
			 complete portion of the record, an indicator shall be included in the record to
			 alert the provider that such authorized portion is not representative of the
			 complete record relating to medications taken by the patient.
						(C)Deemed
			 authorization for access for emergency health careWith
			 respect to the record of the patient, the patient shall be deemed as providing
			 authorization (in the form of affirmative consent) for health care providers to
			 access, in connection with providing emergency care services to the patient, a
			 limited, authenticated information set concerning the patient for emergency
			 response purposes, unless the patient specifies that such information set (or
			 any portion of such information set) may not be so accessed. Such limited
			 information set shall include the minimum data set of patient information
			 described in paragraph (1)(B) for the patient and any other information
			 specified by the patient for such purposes.
					(D)Public health
			 analysis and research
						(i)In
			 generalA QPHR service provider operating or administering a QPHR
			 may provide data included in the QPHR that has been de-identified consistent
			 with the applicable requirements of section 164.514 of title 45, Code of
			 Federal Regulations, for public health analysis, post-market safety
			 surveillance of prescription drugs, and for research purposes.
						(ii)Required
			 consultation to optimize public health capabilitiesThe Secretary
			 shall consult with the Commissioner of the Food and Drug Administration, the
			 Director of the National Institutes of Health, the Director of the Centers for
			 Disease Control and Prevention, and the Administrator of the Agency for
			 Healthcare Research and Quality to optimize the public health and post-market
			 surveillance capabilities of QPHRs.
						(E)Termination
			 rights
						(i)In
			 generalThe record shall allow the patient (or the patient’s
			 authorized representative) to terminate at any time during or after the period
			 of the demonstration program—
							(I)the further use of
			 the QPHR service provider operating or administering the record, including
			 elimination of the patient’s personal health information in the control of the
			 QPHR service provider and including in the case of a QPHR service provider that
			 terminates its participation in the demonstration program or ceases to be a
			 QPHR service provider;
							(II)the further
			 access to the record by a qualifying provider; or
							(III)the further use of a health information
			 exchange network.
							(ii)ClarificationNothing
			 in this subparagraph shall require a health care provider to eliminate a
			 patient’s personal health information included in the QPHR that is in a medical
			 record maintained by the provider.
						(F)TransportabilityThe
			 patient’s rights to control access to the record under this paragraph shall not
			 be affected by changes in relationships with particular providers or health
			 plans.
					(3)SecurityThe record shall at least meet minimum
			 security standards, including the regulations promulgated under section 264(c)
			 of the Health Insurance Portability and Accountability Act of 1996 (HIPAA) (42
			 U.S.C. 1320d–2 note) and other such minimum standards as identified by the
			 Secretary under subsection (h).
				(4)Web-basedThe
			 record shall be web-based.
				(5)AuthenticationThe
			 record shall include functionality to authenticate the patient’s identity prior
			 to the record’s use to receive electronic data of personal health information
			 (other than actual authentication information) from third party sources, such
			 as health information exchange networks, pharmacies, pharmacy benefit managers,
			 laboratories, and health plans, including the Medicare program.
				(f)QPHR service
			 provider
				(1)DefinitionFor
			 purposes of this section, the term QPHR service provider means
			 an entity that—
					(A)operates or
			 administers a QPHR or part of a QPHR;
					(B)has access to
			 patients’ individually identifiable health information contained in the
			 QPHR;
					(C)complies with any
			 security and privacy standards, policies, and practices adopted under
			 subsection (h);
					(D)not later than the
			 date that is one year after the date of the enactment of this Act, is able to
			 exchange standards-based clinical and patient data with other sources and users
			 of health data, including other QPHRs and health information exchange
			 organizations;
					(E)is capable of exchanging information with a
			 health information exchange network and is capable of sharing such information
			 between the patient involved and the health care providers of such patient and
			 enabling patient-provider communication; and
					(F)meets the
			 messaging requirements described in paragraph (2) and disclosure requirement
			 described in paragraph (3).
					(2)Messaging
			 requirements
					(A)In
			 generalSubject to subparagraph (B), the messaging requirements
			 described in this paragraph, with respect to a QPHR service provider that
			 operates or administers a QPHR, are the following:
						(i)Education
			 remindersSubject to clause
			 (v), the QPHR service provider shall have the capability of sending
			 patient-specific patient education messages, reminders, and clinical messages
			 to qualifying patients based upon data in the QPHR.
						(ii)Federal
			 remindersSubject to clause (v), the QPHR service provider shall
			 provide for the sending on behalf of Federal agencies of objective, accurate,
			 patient-specific messages to qualifying patients concerning their health care
			 or benefits.
						(iii)Fund partner
			 messagesSubject to clause (v), the QPHR service provider shall
			 provide for the sending, on behalf of Fund partners who contribute to the Fund,
			 appropriate patient-specific messages to qualifying patients (with whom such
			 partners have pre-existing relationships) concerning the patients’ health care,
			 medications, treatments, medical devices or benefits. The QPHR service provider
			 shall not allow a Fund partner to send a message to a patient about a product
			 or service unless that product or service has already been prescribed or
			 recommended to the patient by a health care provider.
						(iv)Patient
			 opt-in
							(I)In
			 generalSubject to subclause (II), the QPHR service provider
			 shall not allow messages to be sent to a patient unless the provider has
			 requested and received the permission of the patient (or patient’s authorized
			 representative).
							(II)Opt-outA
			 patient may at any time opt out of receiving messages entirely or from a
			 particular source.
							(v)Limitation on
			 commercial solicitationThe QPHR service provider shall not allow
			 messages to be sent to a patient unless—
							(I)the patient is a
			 patient or beneficiary of the sender or source of the message, uses the
			 sender’s or source’s product with a prescription or recommendation of a
			 provider, or has some other health-related pre-existing relationship (as
			 defined by the Secretary) with the sender or source, or the sender or source is
			 a public health agency;
							(II)the message
			 contains information directly related to the patient's health or health care
			 and does not include marketing or commercial solicitations;
							(III)the message
			 complies with standards adopted under subsection (h)(4); and
							(IV)the message
			 clearly identifies the source of the content and the sender of the
			 message.
							(vi)Health plan
			 notificationThe QPHR service provider shall notify, no less
			 frequently than quarterly, each Fund partner that operates a health benefit
			 plan of the individuals who have received messages sent on behalf of the Fund
			 partner under this section.
						(B)Alternative
			 requirementsFor purposes of
			 paragraph (1)(F), the Secretary may develop and specify requirements that a
			 QPHR service provider may meet instead of the requirements described in
			 subparagraph (A) so long as such requirements provide for a method and
			 incentives for private entities to contribute to the PHR Incentive Fund.
					(3)Disclosure
			 requirementThe disclosure requirement described in this
			 paragraph with respect to a QPHR service provider is that at the time of
			 entering into an arrangement with an individual to operate or administer a QPHR
			 (or part of a QPHR) of the individual, the QPHR service provider shall provide
			 to the individual a notice of the privacy policies of the QPHR service
			 provider, which shall be presented in a clear and understandable manner, meet
			 such standards as specified by the Secretary of Health and Human Services and
			 the Secretary of Commerce, and include the following:
					(A)Assurances not
			 to sell individually identifiable informationAssurances, in a
			 form and manner specified by the Secretaries, that—
						(i)the QPHR service provider will not sell any
			 individually identifiable health information of such individual and the QPHR
			 service provider will not sell or share any such information of such individual
			 for the purposes of marketing or decisions related to employment or financial
			 services; and
						(ii)the
			 QPHR service provider will disclose to the individual any possible secondary
			 users of the individually identifiable health information of such individual,
			 including business associates of the service provider who may have access to
			 such information, and the purpose for such use or access.
						(B)Fund partner
			 informationInformation identifying the Fund partners on behalf
			 of which the QPHR service provider sends messages under paragraph (2)(C) and
			 the types of information that would potentially be available to such Fund
			 partners.
					(g)Health
			 information exchange network definedFor purposes of this
			 section, the term health information exchange network means any
			 State-based or local entity—
				(1)the governance of
			 which formally involves health care consumers, employers, health plans,
			 hospitals, and practicing clinicians;
				(2)which facilitates
			 private and secure access to and retrieval of clinical data, including
			 laboratory test results and medication-related information, to provide safer,
			 more timely, efficient, effective, and equitable patient-centered care;
				(3)which meets data
			 standards for interoperability, as specified by the Secretary;
				(4)which meets
			 applicable requirements for privacy, confidentiality, and security as specified
			 by the Secretary, including requirements and standards described in subsection
			 (h); and
				(5)that provides to each patient participating
			 in such network (at the initiation of such participation) a notice of the
			 privacy policies and other consumer protection policies of the network, which
			 shall be presented in a clear and understandable manner and meet such standards
			 as specified by the Secretary of Health and Human Services and the Secretary of
			 Commerce and include assurances, in a form and manner specified by the
			 Secretaries, that—
					(A)the entity will not sell any individually
			 identifiable health information of such individual and the entity will not sell
			 or share any such information of such individual for the purposes of marketing
			 or decisions related to employment or financial services; and
					(B)the entity will
			 disclose to the individual any possible secondary users of the individually
			 identifiable health information of such individual, including business
			 associates of the service provider who may have access to such information, and
			 the purpose for such use or access.
					(h)Privacy and
			 consumer protection standards
				(1)Security and
			 privacy standards, policies, and practicesFor purposes of the demonstration program,
			 the security and privacy standards, policies, and practices described in this
			 paragraph include—
					(A)the standards required under regulations
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (HIPAA);
					(B)standards to require plain language notice
			 of patients’ rights with respect to personal health records; and
					(C)any additional standards specified by the
			 Secretary to optimally protect and safeguard patient health care information,
			 as long as such standards are consistent with the standards described in
			 subparagraph (A).
					(2)Notification of
			 breach
					(A)In
			 generalIn accordance with the minimum criteria established under
			 subparagraph (B), a QPHR service provider must disclose any breach of the
			 security of individually identifiable health information contained in a QPHR to
			 any individual whose individually identifiable health information was, or is
			 reasonably believed to have been, acquired by an unauthorized person and to the
			 Secretary in a manner specified by the Secretary.
					(B)Minimum
			 criteriaThe Secretary, in
			 consultation with relevant agencies and appropriate entities in the private
			 sector, shall establish minimum criteria for which notifications of wrongful
			 disclosures are required under subparagraph (A).
					(3)Availability of
			 individual health information in electronic formEffective
			 beginning on January 1, 2010, an individual who requests a copy of the
			 individual’s individually identifiable health information pursuant to the HIPAA
			 regulations referred to in paragraph (1) shall be entitled to receive that
			 information in electronic form capable of being imported into a QPHR, if such
			 information is maintained in electronic form by the entity from which the
			 information is requested.
				(4)Message
			 standardsThe Secretary shall
			 establish minimum standards to ensure the objectivity, accuracy, and relevance
			 of messages sent to individual patients under subsection (f)(2) from a QPHR and
			 to protect against the use of such messages by Fund partners for commercial
			 solicitations or marketing. Such standards shall incorporate existing standards
			 governing communications to consumers established by the Food and Drug
			 Administration, the Federal Trade Commission, or other Federal agencies.
				(i)PHR Incentive
			 Fund
				(1)In
			 generalThe Secretary shall establish a PHR Incentive Fund (in
			 this section referred to as the PHR Incentive Fund or
			 Fund). The Fund may receive contributions from Fund partners for
			 the sole purpose of paying PHR incentives under the demonstration program,
			 conducting the study under subsection (j), and otherwise carrying out the
			 demonstration program.
				(2)Fund
			 partners
					(A)In
			 generalThe Secretary may enter into contracts with public or
			 private payers, drug manufacturers, device manufacturers, or other public or
			 private entities (in this section referred to as Fund partners)
			 to allow the Fund to receive contributions in accordance with this subsection
			 and other terms determined by the Secretary.
					(B)Federal
			 partnersThe Secretary shall seek the involvement and
			 contributions of the Food and Drug Administration, the Centers for Disease
			 Control and Prevention, the Agency for Healthcare Research and Quality, and the
			 Department of Homeland Security to maximize the effectiveness of the QPHRs in
			 meeting the health, national security, emergency response, biosurveillance, and
			 research goals of the Federal government in a manner consistent with this
			 section. A Federal agency described in the previous sentence is authorized to
			 make a contribution to the Fund to the extent provided in appropriation
			 Acts.
					(C)Partner
			 accounts
						(i)In
			 generalThe Fund shall include an account for each Fund partner,
			 including the Medicare program, separately accounting for each Fund partner’s
			 contributions to the Fund. Contribution levels under subparagraph (D) shall be
			 made to each account at the beginning of each fiscal year of the demonstration
			 program for incentive payments under this section for services furnished during
			 such fiscal year. Incentive payments shall be debited from each account in
			 accordance with this subsection.
						(ii)Remaining
			 amountsAmounts in the account of a Fund partner that are not
			 paid in a fiscal year (before the last fiscal year of the demonstration
			 program) shall remain available for payment from such account in the subsequent
			 fiscal year. Amounts in the account of a Fund partner that are not paid in the
			 last fiscal year of the demonstration program shall be refunded to the Fund
			 partner.
						(D)Contribution
			 levelsContribution levels to the Fund by Fund partners shall be
			 set annually, by the Secretary, except that the contribution level for the
			 first year shall be as follows:
						(i)Medicare
			 contributionThe Secretary shall contribute—
							(I)$3 for each
			 qualifying patient described in subsection (b)(3)(A)(i)(I), with respect to a
			 qualifying provider, who is a Medicare beneficiary for whom any PHR incentive
			 payment may be made under subsection (b)(1) during such fiscal year to such
			 provider;
							(II)$5 for each qualifying patient described in
			 subsection (b)(3)(A)(i)(II), with respect to a qualifying provider, who is a
			 Medicare beneficiary for whom any PHR incentive payment may be made under
			 subsection (b)(1) during such fiscal year to such provider; and
							(III)$3 for each
			 qualifying patient who is a Medicare beneficiary for whom an incentive payment
			 may be made under subsection (b)(1) during such fiscal year to a health
			 information exchange network.
							The contribution amounts described in
			 this clause shall be transferred from the Federal Hospital Insurance Trust Fund
			 (established under section 1817 of the Social
			 Security Act) and from the Federal Supplementary Medical Insurance
			 Trust Fund (established under section 1841 of such Act) in such proportion as
			 the Secretary may specify.(ii)Other payer
			 contributionsAny Fund
			 partner that is a health care payer other than the Medicare program (and is not
			 an agency described in subparagraph (B)) shall contribute—
							(I)at least $3 for each qualifying patient
			 described in subsection (b)(3)(A)(i)(I), with respect to a qualifying provider,
			 who is covered under a health benefits or other plan the sponsor of which is
			 the Fund partner and for whom a PHR incentive payment may be made under
			 subsection (b)(1) during the fiscal year to such provider;
							(II)at least $5 for each qualifying patient
			 described in subsection (b)(3)(A)(i)(II), with respect to a qualifying
			 provider, who is covered under a health benefits or other plan the sponsor of
			 which is the Fund partner and for whom a PHR incentive payment may be made
			 under subsection (b)(1) during the fiscal year to such provider; and
							(III)at least $3 for each qualifying patient who
			 is covered under a health benefits or other plan the sponsor of which is the
			 Fund partner and for whom an incentive payment may be made under subsection
			 (b)(1) during such fiscal year to a health information exchange network.
							(iii)Messaging
			 contributions
							(I)In
			 generalSubject to subclause (II), the Secretary may establish
			 contribution levels for Fund partners that employ messages sent under
			 subsection (f)(2)(C) in the fiscal year.
							(II)FDA-messaging
			 contributionsThe amount of the contribution of a drug
			 manufacturer that is a Fund partner is equal to at least $3 for each qualifying
			 patient for each medication adherence program for which one or more messages
			 are sent under subsection (f)(2)(C) in the fiscal year.
							(E)Debiting Fund
			 partners’ accountsThe Medicare program’s account shall be
			 debited for each incentive payment made under subsection (b)(1), with respect
			 to a qualifying patient who is a Medicare beneficiary. Each other Fund
			 partner’s account shall be debited for each incentive payment made under
			 subsection (b)(1), with respect to a qualifying patient who is covered under a
			 health benefits or other plan the sponsor of which is such Fund partner. Each
			 Fund partner’s account shall be debited for messages sent under subsection
			 (f)(2)(C) for such partner in accordance with a methodology specified by the
			 Secretary. In the event that a Fund partner’s account does not have a
			 sufficient balance to cover the Fund partner’s liability, the Fund partner
			 shall make a supplemental contribution to the Fund to cover the
			 shortfall.
					(F)Limitation on
			 benefitsContributions by a Fund partner to the Fund shall confer
			 no preferential access to data or information or any other benefit to the
			 partner other than public acknowledgment under paragraph (3) and the ability to
			 have messages sent to qualifying patients under subsection (f)(2)(C).
					(3)Publication of
			 fund contributorsThe Secretary shall publish on the official
			 public website of the Centers for Medicare & Medicaid Services a list of
			 Fund partners that have contributed to the Fund.
				(j)Study and
			 reports
				(1)Interim
			 reportNot later than 3 years
			 after the initiation of the demonstration program, the Secretary shall submit
			 to Congress a report on the following, with respect to the demonstration
			 program:
					(A)The extent to
			 which privacy protections are sufficient under the demonstration program and
			 recommendations for any additional privacy protections that may be
			 necessary.
					(B)The extent to
			 which use of data in QPHRs by qualifying providers varies based on the size of
			 the practice of the qualifying providers and based on whether the qualifying
			 providers are located in a rural or urban area.
					(C)The effectiveness
			 of patient and provider outreach and education efforts to increase the
			 utilization and utility of QPHRs.
					(D)The measurable
			 benefits and concerns of qualifying providers, with respect to use of QPHRs and
			 potential adoption of personal health record technology.
					(2)Study and final
			 report
					(A)StudyAt
			 the conclusion of the demonstration program, the Secretary shall provide for a
			 study to assess the level of patients’ use of their QPHR, the type of data
			 transmitted by health information exchange networks, the impact of the
			 standards used in transmitting the data, the utility of such data to health
			 care providers in delivering patient care and to patients in managing their
			 health (including adherence to prescribed medications and recommended
			 preventive care), any changes in health outcomes, and any cost savings
			 resulting from implementation of the program. The study shall include
			 collection of aggregate data documenting the number of qualifying patients, the
			 number of providers using the QPHR, the number of patients using the QPHR, the
			 type of data presented in the QPHR, and other measures of the program’s
			 effectiveness.
					(B)Final
			 reportNot later than 2 years after the last day of the
			 demonstration program, the Secretary shall submit to Congress a report on the
			 results of the study under paragraph (1).
					
